     Case 2:90-cv-00520-KJM-DB Document 6739 Filed 06/26/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517                     ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                           GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                    ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                        2049 Century Park East, Suite 3400
 3   ELISE OWENS THORN, State Bar No. 145931                    Los Angeles, CA 90067-3208
     TYLER V. HEATH, State Bar No. 271478                       Telephone: (310) 552-0130
 4   KYLE A. LEWIS, State Bar No. 201041                        Fax: (310) 229-5800
     LUCAS HENNES, State Bar No. 278361                         E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                                 Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7318
      Fax: (916) 324-5205
 8    E-mail: Elise.Thorn@doj.ca.gov
     Attorneys for Defendants
 9

10                               IN THE UNITED STATES DISTRICT COURT

11                             FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                         SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                   Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                               Plaintiffs, DEFENDANTS’ FOURTEENTH STATUS
16                                                         REPORT ON FUNDING FOR THE
                        v.                                 CONSTRUCTION OF 100 MENTAL
17                                                         HEALTH CRISIS BEDS

18   GAVIN NEWSOM, et al.,

19                                          Defendants. Judge: The Hon. Kimberly J. Mueller

20

21                                              INTRODUCTION

22             On April 29, 2019, the Court ordered Defendants to file a status report on the funding

23   process for the construction of 100 mental health crisis beds. (ECF No. 6135.) The Court further

24   ordered Defendants to file an update every thirty days until the funding process is complete. (Id.)

25   Defendants have filed thirteen status reports and a supplemental report providing additional

26   information requested by the Court, which outline the funding process and Defendants’ ongoing

27   efforts to advance the construction of additional licensed crisis beds. This is Defendants’

28   fourteenth status report.
     [3419376.1]                                          1
                                  Defs.’ 14th Status Report on Funding for 100 MHCBs (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6739 Filed 06/26/20 Page 2 of 3

 1                                                 DISCUSSION

 2   I.        DEFENDANTS HAVE MET THE COURT’S DIRECTIVE TO PROVIDE UPDATES ON THE
               CONSTRUCTION OF ADDITIONAL CRISIS BEDS.
 3

 4             On May 28, 2019, Defendants filed their first status report on funding for the construction

 5   of 50 crisis beds at the California Institution for Men (CIM) and 50 crisis beds at the R.J.

 6   Donovan Correctional Facility (RJD). (ECF No. 6168.) The report explained that the California

 7   Department of Corrections and Rehabilitation (CDCR) completed the project’s preliminary plan

 8   phase of design, was seeking approval to begin the project’s working drawings phase, and was

 9   preparing a request for funding to the Department of Finance for the project’s construction phase

10   to be included in the 2020-2021 State Budget. Defendants have met the Court’s order—they

11   timely filed twelve status reports between June 27, 2019 and May 26, 2020 (ECF Nos. 6208,

12   6235, 6256, 6297, 6371, 6399, 6436, 6452, 6485, 6537, 6644, and 6686), plus a supplemental

13   report on August 2, 2019. (ECF No. 6256.)

14   II.       UPDATE ON FUNDING FOR THE PRELIMINARY PLAN AND WORKING DRAWINGS
               PHASES OF CDCR’S MHCB CONSTRUCTION PROJECT.
15

16             As previously reported to the Court in August 2019, based on a review and analysis of the

17   continuing need for additional licensed crisis beds requested by the Joint Legislative Budget

18   Committee, CDCR decided to proceed with its plans to construct 50 new licensed mental health

19   crisis beds at CIM and to defer plans to construct 50 beds at RJD. (ECF No. 6297 at 3.) The

20   Legislature and the Governor approved the plan. (ECF No. 6371 at 3.) The work on the plan is

21   proceeding as scheduled. (Borg Decl. ¶ 2.) CDCR submitted the working drawings for review to

22   the Office of the State Fire Marshal (OSFM) on May 5, 2020, and that review is ongoing. (Id.)

23   Concurrent with OSFM review, Architect Hellmuth, Obata & Kassabaum (HOK) is incorporating

24   additional design review comments into the working drawings and performing additional site

25   survey work. (Id.)

26   ///

27   ///

28   ///
     [3419376.1]                                          2
                                  Defs.’ 14th Status Report on Funding for 100 MHCBs (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6739 Filed 06/26/20 Page 3 of 3

 1   III. UPDATE ON FUNDING FOR THE CONSTRUCTION PHASE OF CDCR’S MHCB
          CONSTRUCTION PROJECT AT CIM.
 2

 3             As previously reported, the Governor’s proposed budget for the 2020-2021 fiscal year

 4   contains an appropriation of $91,032,000 for construction of 50 new licensed crisis beds at CIM,

 5   which will be considered by the Legislature in the 2020 Budget Act. (ECF No. 6452 at 3.) On

 6   June 25, 2020, the Senate passed Assembly Bill 89, which contains an appropriation for the

 7   construction project in the amount proposed by the Governor in the May Revision. See

 8   https://leginfo.legislature.ca.gov/faces/billStatusClient.xhtml?bill_id=201920200AB89.

 9   Defendants expect that the State Assembly and the Governor will soon act on the bill and enact

10   the 2020 Budget Act. Defendants will update the Court on this issue in their next status report.

11   IV.       DEFENDANTS CURRENTLY DO NOT EXPECT COVID-19 TO DELAY THE PROJECT.
12             CDCR’s COVID-19 response plan has not delayed the CIM construction project. (Borg

13   Decl. ¶ 3.) Should COVID-19 impact Defendants’ construction project, Defendants will let the

14   Court know.

15                                               CERTIFICATION
16             Defendants’ counsel certifies that she reviewed the following orders relevant to this filing:

17   ECF Nos. 3556, 6135, 6212, and 6312.

18   Dated: June 26, 2020                                        Respectfully submitted,
19                                                               XAVIER BECERRA
                                                                 Attorney General of California
20                                                               ADRIANO HRVATIN
                                                                 Supervising Deputy Attorney General
21

22                                                               /S/ ELISE OWENS THORN
                                                                 Elise Owens Thorn
23                                                               Deputy Attorney General
                                                                 Attorneys for Defendants
24

25

26

27

28
     [3419376.1]                                           3
                                   Defs.’ 14th Status Report on Funding for 100 MHCBs (2:90-cv-00520 KJM-DB (PC))
